Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DEATAILED ACTION
Receipt is acknowledged of claims filed on 09/17/2020

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10 and 16 are allowable in view of any of the references search below considered to be closest to the applicant subject matter and does not teach at least one of the following similar limitations of claim 1 nor the combination thereof.

“
1. A user equipment device (UE), comprising:
one or more antennas;
one or more radios, wherein each of the one or more radios is configured to
perform cellular communication using at least one radio access technology (RAT);
(SIM) and a second SIM m
communication with the one or more radios;

one or more processors coupled to the one or more radios, wherein the one or
more processors and the one or more radios are configured to perform voice and/or data communications;

wherein the one or more processors are configured to cause the UE to:
maintain, with a network, idle mode connections for at least the first SIM
and the second SIM, wherein radio frequency (RF) resources are shared between the first SIM and the second SIM;

transition, upon receiving a first page from the network, a first connection
associated with the first SIM to a connected mode, wherein the first page includes an
indication of an associated first paging priority or a first paging cause;

receive, from the network, a second page intended for the second SIM,
wherein the second page includes an indication of an associated second paging priority or second paging cause; and

transition, responsive to the second paging priority or the second paging cause being a higher priority than the first paging priority or the first paging cause, RF resources from 


Therefore, claims 1-20 are considered novel and non-obvious and are therefore allowed.


The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Gong (US 2013/0150014 A1); Jeong (US 9655079 B2); Ngail (US 2012/0231802 A1) Shah (US 2017/0127432 A1): Chen (US 2018/0368099 A1) Yun (US 2020/0128391 A1); Hou (CN 106385675 A)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646